Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the IDS filed 6/14/2021. As per the claims filed 4/19/21:
Claim(s) 1-22 is/are currently pending.
Claim(s) 1, 12 is/are independent claims.

Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Note Regarding AIA  Status



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 12, 13-14, 16-23, 25-26 of U.S. Patent No. 10984177 (hereinafter ‘177 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate all limitations of the current claim.

As per claim 1, the ‘177 Patent discloses A website building system (WBS), the system comprising: a processor [col 46, lines 2-4]; 
[col 46, lines 5-9] 
a responsive editing module running on said processor, said module comprising: 
a rule engine to provide layout decisions for a page of a website built by said WBS according to said dynamic layout rules and responsive editing rules associated with at least one incoming trigger [col 46, lines 11-16] 
a responsive editor to receive said at least one incoming trigger and dimensions of a current viewport, and to generate an updated fluid responsive design layout for said current viewport according to said layout decision[Col 46, lines 17-21] and 
a CSS (cascading style sheet) generator to map the features of said updated fluid responsive design layout design into a smart CSS for said current viewport [col 46 lines 22-25].

2. The system according to claim 1 and further comprising a machine learning (ML)/artificial intelligence (Al) engine trained to provide machine layout and artificial intelligence support for said layout [col 46, claim 3].

3. The system according to claim 2 wherein said ML/AI engine comprises at least one machine learning feedback module [col 46, claim 4].

[col 46, claim 5].

5. The system according to claim 4 and further comprising an explainer and suggester to provide an explanation to said user for a given action by said edit handler and to offer said user a solution or suggestion for an edit according to said ML/AI engine[col 46, claim 6].

6. The system according to claim 4 wherein said edit handler further comprises at least one of: a DL (dynamic layout) handler to handle conflicts between said responsive editing rules and said dynamic layout rules for said at least one incoming trigger; a layout handler to arrange the layout of said components according to said dimensions of said current viewport; a text scaler to scale the text point size of said components between a minimal and maximal predefined value according to said dimensions of said current viewport; a visibility handler to manage hiding and unhiding of said components for a breakpoint range; a component handler to handle component attribute changes according to said at least one incoming trigger and to adapt said components to said layout design accordingly; an animator to generate an animation for a user selection of components for a given range of widths or specific breakpoints; 84 an add panel [col 47, claim 7].

7. The system according to claim 2 wherein said ML/AI engine analyzes absolute layout definitions for said responsive editor during editing and saving, detects user input and converts said user input into to a declarative set of rules[col 47, claim 8].

8. The system according to claim 5 wherein said explainer and suggester comprises a next move suggester to suggest a next move according to said user input[col 47, claim 9].

9. The system according to claim 1 wherein said at least one incoming trigger is at least one of: a user edit, a system modification, a change of device type, user properties, a user/device interaction change, concurrent editing by a second user, system procedural change and a user environmental change[col 47, claim 10].

[col 47, claim 12].

11. The system according to claim 7 wherein said analysis is according to at least one of dynamic layout rules, component properties, content, editing history of said components, related business information and component group recognition[col 47, claim 13].

Claims 12-21 are anticipated by claims 14, 16, 17, 18, 19, 20, 21, 22, 23, 25, 26.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13-19, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

13 recites the limitation "said applying a mesh grid” in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 14-19, 22 are rejected for being dependent on a rejected base claim.


Claim Rejections 35 U.S.C. §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas A. Baldwin et al. (US PG Pub No. 2016/0048605; Published: .
	Note: Baldwin and Dhawal were cited on the IDS filed 6/14/21.
Claim 1:
	As per independent claim 1,Baldwin discloses a website building system (WBS), the system comprising:
	a processor [¶ [0026] computer processor]; 
	at least one database storing at least website pages and layouts comprising fluid components, breakpoint ranges for multiple viewport sizes, dynamic layout rules and responsive editing rules for editing said fluid components according to breakpoint ranges [¶ [0017] the set of visual representations can be defined by rules, which can include the type of page being created, a set of breakpoints, viewing device capabilities, and combinations thereof. For instance, analytical data about the expected audiences may be used to specify what devices should be supported and/or associated breakpoints. ¶[0020] They can also have a fluid layout, with containers that dynamically scale to available dimensions, and fluid content, with images are explicitly set to scale to their parent container… a system can be configured for pre-selecting webpage layouts and identifying ranges of breakpoints for which there is no appropriate rendition of the web page elements or page rendering instructions in the CSS file, see ¶ [0025] storage medium or remote storage medium];
	a responsive editing module running on said processor, said module comprising: a rule engine to provide layout decisions for a page of a website built by said WBS according to said dynamic layout rules and responsive editing rules associated with at least one incoming trigger [¶ [0027] Breakpoints, or breakpoint limits, within the CSS can determine when different rule sets should be applied for different modes of presenting the webpage as it is rendered on a computing device. A preview may generally have two breakpoints associated with it, where a lower breakpoint value indicates a minimum threshold (display width, display height, etc. . . . ) for using some preview layout rules associated with the preview, and an upper breakpoint value indicates a maximum threshold for which the same preview layout rules can be used to help create a cascading style sheet file, HTML file, or other file that can regulate the display of the web page on a device display ¶ [0031] A preview model can specify displays/breakpoints and facilitate their management. This preview module can also provide for dynamic layouts to be used. The system can be configure to matches a layout and breakpoint(s) to the most appropriate image rendition. The system can use an extension to the image object to record what action to take on renditions between breakpoints based upon input from the author and using a user interface. For instance, the user interface can include preview modification/editing tools (such as in-browser editing tools) for cropping, resizing or replacing the image rendition. The system can also apply a set of rules which govern what actions users may take]
	a responsive editor to receive said at least one incoming trigger and dimensions of a current viewport, and to generate an updated fluid responsive design layout for said current viewport according to said layout decision [¶ [0031] the authoring computing device 100 can be configured to provide an authoring process that includes a user interface that can display previews that rely upon a responsive image object which supports multiple renditions and image sources. Digital asset management system 120 can be configured to transform images into image renditions. A preview model can specify displays/breakpoints and facilitate their management. This preview module can also provide for dynamic layouts to be used.] and 
	Baldwin discloses a webpage authoring tool to generate pages that conform to multiple viewport sizes. The pages conforming to CSS that can determine when different rule sets should be applied for different modes of presenting the page (¶ [0027]). Baldwin failed to specifically disclose a CSS (cascading style sheet) generator to map the features of said updated fluid responsive design layout design into a smart CSS for said current viewport.
	Dhawal in the same field of providing a webpage design system discloses this limitation in that [¶ [0034] The term “responsive framework” refers generally to a responsive CSS framework that is used in connection with a responsive webpage. For example, upon a responsive webpage performing a CSS media query to determine which CSS style rules to use based on the display capabilities of the computing device on which the responsive webpage is displayed, the responsive webpage may access the responsive framework to obtain CSS style rules that match the determination]. Mapping CSS rules (features) from the fluid design to generate a CSS stylesheet for a webpage that conforms to the viewport size.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the cascading stylesheet teachings of Baldwin to include a responsive CSS framework capable of mapping the features of an updated fluid design layout into a CSS for a given viewport as disclosed 

Claim 9:
	As per claim 9, which depends on claim 1 Baldwin and Dhawal disclose  wherein said trigger is at least one of: a user edit, a system modification, a change of device type, user properties, a user/device interaction change, concurrent editing by a second user, system procedural change and a user environmental change. Baldwin, [¶ [0038] a change of device type will generate a different design layout for the page. See also ¶ [0026-0028]].

Claim 12:
	As per independent claim 12, it merely recites the method performed by the system of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 20:
	Claim 20 is rejected under similar reasons as claim 9 above.

Claims 2-4, 6, 13, 14, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin and Dhawal in view of Wael Al-Sallami (US PG Pat No. 10402064; Published: 9/3/2019; Filed: 1/29/2019)(hereinafter: Al-Sallami).
	Note: Al-Sallami was cited on the IDS filed 6/14/21.


Claim 2:
	As per claim 2, which depends on claim 1, Baldwin and Dhawal failed to specifically disclose further comprising a machine learning (ML)/artificial intelligence (Al) engine trained to provide machine layout and artificial intelligence support for at least one of: said layout.
	Al-Sallami, in the same field of website editing discloses this limitation in that [[Col. 19 Lines. 15-30] the recommendation module 220 can determine a recommendation for customizing web page editing based on the at least one characteristic… such a recommendation can be associated with one or more features of a web page, including but not limited to, a web page design, a web page layout, a web page component (e.g., widget), web page content, etc…the recommendation module 220 can utilize rules, statistical analyses, machine-trained models, etc. to generate such recommendations. [Col 30. Lines 5-20] the recommendation module 220 can utilize a machine-trained model to assign a relevance score (e.g., based on information associated with the merchant profile) to individual layouts and/or designs in the layout and design database 226.  The relevance score can be based on data indicating web page layouts and/or designs for other, similar merchants.  That is, the machine-trained model can be trained by a machine-learning mechanism based on data indicating how other, similar merchants have integrated web page layouts and/or designs into their web pages, which can be observed from web page data and/or merchant data]. Thus, layout decisions are performed by a machine-trained model (AI).


Claim 3:
	As per claim 3, which depends on claim 2 it is rejected under the same rationale as claim 4 above. Additionally, Baldwin, Dhawal and Al-Sallami disclose wherein said ML/AI engine comprises at least one machine learning feedback module. Al-Sallami, [[Col 30. Lines 5-20] the machine-trained model can be trained by a machine-learning mechanism based on data indicating how other, similar merchants have integrated web page layouts and/or designs into their web pages, which can be observed from web page data and/or merchant data].The machine learning system learns from prior designs and data observed from other users/pages. Thus the system relies on feedback.

Claim 4:
	As per claim 4, which depends on claim 3, Baldwin, Dhawal and Al-Sallami disclose wherein said responsive editor further comprises: an edit receiver to receive said at least one incoming trigger; an edit handler to define changes to said components of said page according to said at least one incoming trigger and said current viewport dimensions; and a previewer to enable a user to preview layouts at different breakpoints within a breakpoint range for said current viewport. Baldwin, [¶ [0038] the authoring system can select a preview for each device type. This selection can be based upon a predetermined set of commonly used devices. However, an author may request or indicate that the authoring system provide additional previews to accommodate other displays or devices such as higher resolution computing device displays with larger visible areas for portraying webpages to a user, as described in block 240. When the system is so instructed, it may include the indicated as additional previews with the first set of initial previews already displayed to the user, as indicated in block 245; ¶ [0041] each preview and corresponding rendered instance has been displayed to the author, the system may then proceed to handle layout rules violations as shown in block 290. As discussed herein, the handling of rules violations may include adjusting break points and potentially creating new previews for any break point gaps created by the adjustment].

Claim 6:
	As per claim 6, which depends on claim 4, Baldwin, Dhawal and Al-Sallami disclose wherein said edit handler further comprises at least one of: a DL (dynamic layout) handler to handle conflicts between said responsive editing rules and said dynamic layout rules for said at least one incoming trigger, a layout handler to arrange the layout of said components according to said dimensions of said current viewport a text scaler to scale the text point size of said components between a 
	Baldwin [¶ [0041] if each preview and corresponding rendered instance has been displayed to the author, the system may then proceed to handle layout rules violations as shown in block 290. As discussed herein, the handling of rules violations may include adjusting break points and potentially creating new previews for any break point gaps created by the adjustment.]

Claim 13:
	As per claim 13, which depends on claim 12, Baldwin and Dhawal failed to specifically disclose further comprising a machine learning (ML)/artificial intelligence (Al) engine trained to provide machine layout and artificial intelligence support for at least one of: said layout and said applying said mesh grid.
	Al-Sallami, in the same field of website editing discloses this limitation in that [[Col. 19 Lines. 15-30] the recommendation module 220 can determine a recommendation for customizing web page editing based on the at least one characteristic… such a recommendation can be associated with one or more features of a web page, including but not limited to, a web page design, a web page layout, a web page component (e.g., widget), web page content, etc…the recommendation module 220 can utilize rules, statistical analyses, machine-trained models, etc. to generate such recommendations. [Col 30. Lines 5-20] the recommendation module 220 can utilize a machine-trained model to assign a relevance score (e.g., based on information associated with the merchant profile) to individual layouts and/or designs in the layout and design database 226.  The relevance score can be based on data indicating web page layouts and/or designs for other, similar merchants.  That is, the machine-trained model can be trained by a machine-learning mechanism based on data indicating how other, similar merchants have integrated web page layouts and/or designs into their web pages, which can be observed from web page data and/or merchant data]. Thus, layout decisions are performed by a machine-trained model (AI).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the layout design teachings of Baldwin and Dhawal to provide a machine learning model trained to provide machine layout and artificial intelligence to support for layout as disclosed by Al-Sallami. The motivation for doing so would have been to utilize previous layout information data to 

Claim 14:
	Claim 14 is rejected under similar reasons as claim 3 above.

Claim 15:
	Claim 20 is rejected under similar reasons as claim 4 above.

Claim 17:
	Claim 17 is rejected under similar reasons as claim 6 above.

Claims 5, 7, 8, 11,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin, Dhawal and Al-Sallami in view of Jason C. Fabbri (US PG Pub No. 20190095945; Published: 03/28/2019)(hereinafter: Fabbri).
Note: Fabbri was cited on the IDS filed 6/14/21.

Claim 5:
	As per claim 5, which depends on claim 4 Baldwin, Dhawal and Al-Sallami failed to specifically disclose further comprising an explainer and suggester to provide an explanation to said user for a given action by said edit handler and to offer said user a solution or suggestion for an edit according to said ML/AI engine.
	Fabbri, in the same field of web content design and construction discloses this limitation in that [¶ [0045] Webpage content recommendation system 208 generally provides suggested edits to a user based on an analysis of the effectiveness of attributes of content as the content is placed onto a webpage being developed… the webpage content recommendation system can also be implemented using machine 
learning to make proactive suggested edits for placed content. ¶ [0075] Suggested edit 518 can be presented to a user in real-time upon placement of btn 526 into webpage under construction 522. As depicted, one manner of presenting the suggested edit is by presenting a pop-up with content relaying the suggestion to the user]. Suggestions serve both as an explainer and suggester. See Fig 5.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the AI-assisted design platform of Baldwin, Dhawal and El-Sallami to include an explainer and suggester to provide an explanation to said user for a given action by said edit handler and to offer said user a solution or suggestion for an edit according to said ML/AI engine as disclosed by Fabbri.
The motivation for doing so would have been to provide a proactive webpage content recommendation system for suggesting edits predicted to increase effectiveness of content on a webpage, ¶ [0003].

Claim 7:
	As per claim 7, which depends on claim 2 Baldwin, Dhawal and Al-Sallami  disclose the user editing content on the page. However, Baldwin, Dhawal and Al-Sallami failed to specifically disclose wherein said ML/AI engine analyzes absolute layout definitions for said responsive editor during editing and saving, detects user intent and converts said user intent into to a declarative set of rules. 
application(s) 104 can include an application, such as application 210 of FIG. 2, that facilitates a webpage content recommendation system making a suggested edit for placed content, based on a predictive analysis that the suggested edit will increase effectiveness of the placed content in a webpage. ¶ [0048] content can be placed using drag-and-drop functionality in an integrated development environment. Upon placing content into a page under construction, a user can indicate, using a user device that they wish to receive suggested edits for attributes of the placed content and/or suggested additional content based on previously placed content. In some cases, such a user device can be used to view suggested edits to placed content.]. Recommendation edits are suggested based on user input (intent) and converted into rules that implement or commit the edit.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the AI-assisted design platform of Baldwin, Dhawal and Al-Sallami to include have the ML/AI engine analyze absolute layout definitions for said responsive editor during editing and saving, detect user intent and convert said user intent into to a declarative set of rules as disclosed by Fabbri. The motivation for doing so would have been to provide a proactive webpage content recommendation system for suggesting edits predicted to increase effectiveness of content on a webpage, ¶ [0003].

Claim 8:
wherein said explainer and suggester comprises a next move suggester to suggest a next move according to said user input. Fabbri, [see suggestions, ¶ [0070-0073]]. Suggestions are displayed after user edits content. It follows that if the user edits different content items, a next suggestion will be displayed].

Claim 11:
	As per claim 11, which depends on claim 7 it is rejected under the same rationale as claim 9 above. Additionally, Baldwin, Dhawal, El-Sallami and Fabbri disclose wherein said analysis is according to at least one of dynamic layout rules, component properties, content, editing history of said components, related business information and component group recognition. Fabri, [¶ [0048] Upon placing content into a page under construction, a user can indicate, using a user device that they wish to receive suggested edits for attributes of the placed content and/or suggested additional content based on previously placed content].

Claim 16:
	As per claim 16, which depends on claim 15 Baldwin, Dhawal and Al-Sallami failed to specifically disclose further comprising providing an explanation to said user for a given action by said defining changes and offering said user a solution or suggestion for an edit according to said providing machine learning and artificial intelligence support.
Webpage content recommendation system 208 generally provides suggested edits to a user based on an analysis of the effectiveness of attributes of content as the content is placed onto a webpage being developed… the webpage content recommendation system can also be implemented using machine 
learning to make proactive suggested edits for placed content. ¶ [0075] Suggested edit 518 can be presented to a user in real-time upon placement of btn 526 into webpage under construction 522. As depicted, one manner of presenting the suggested edit is by presenting a pop-up with content relaying the suggestion to the user]. Suggestions serve both as an explainer and suggester. See Fig 5.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the AI-assisted design platform of Baldwin, Dhawal and El-Sallami to include providing an explanation to said user for a given action by said defining changes and offering said user a solution or suggestion for an edit according to said providing machine learning and artificial intelligence support as disclosed by Fabbri.The motivation for doing so would have been to provide a proactive webpage content recommendation system for suggesting edits predicted to increase effectiveness of content on a webpage, ¶ [0003].


Claim 18:
	Claim 18 is rejected under similar reasons as claim 7 above.


	Claim 19 is rejected under similar reasons as claim 8 above.

Claim 22:
	Claim 22 is rejected under similar reasons as claim 11 above.

Claims 10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin, Dhawal and Al-Sallami in view of Fabbri.

Claim 10:
	As per claim 14, which depends on claim 1 Baldwin and Dhawal disclose wherein said responsive editor includes editing for layout design combining fluid components, and breakpoint support see claims 3, 1 above. However, Baldwin and Dhawal failed to specifically disclose the editor supports drag and drop editing.
	 Fabbri, in the same field of web content design and construction discloses this limitation in that [¶ [0065] available components 502 is shown with various types of components that can be added to webpage under construction 504 on website 506. Available components 502 can be provided within, for example, a web development environment that offers a drag-and-drop integrated development environment].
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the web design platform of Baldwin and Dhawal to modify the editor such that it supports drag and drop editing as 

Claim 21:
	Claim 21 is rejected under similar reasons as claim 10 above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOWARD CORTES/           Primary Examiner, Art Unit 2144